APPEALS         of TexaS
                                  RECEIVED
                                COURT OF CRIMINAL APPEALS
0£VoinI    STIFF
   V5                               DEC 14 2015
 ST*rt SP TEXaS                  AbeiAcosta,C!erk

PETlTloMefftS Motion! £<>& WcH£ftfc\i4©
  PuftSuAia-r To t„P.a, P, Rule t r



      Couft-^         OF   AppeoJS
   FcP 4-We, Fi^-Vvx T^Aici&l OiiS^n'c-V
                Oa\\as;T«Xa$

          De\/a n STi Fp      Pe 4-t 4-i an* f / Pro-S •&
          3o^o rrv\3s-im       i$                       K)0. PD-|0<4Ga~fl5T
    DEVOnI stiff                                  X N> VVv«. TE V- a-S Cp,u PT
    V-            Pe4-t 4-«oner                   qF CP\^\V^^L APPEALS
    STATE        oF TEXAS
                      Pn MoAvcm 4r-eSS ^
  4ria| Cur4-, TV\«, "Vn«A Cour+ a.WuSecf 4t «\d«i                        XI
    TV\5;i4- Poh^ce Ctepcc4-
tfWenV   o-Fficef X S4tA§©n      oW-AiA-e^    eVid«_AS peAo,\ Co |e|S   5-^T^V> , R m@t 4vx£~
  S^Speg4. t:-£ Vv% K«lS 
 es^UyUf^- utaUe,



                           3.
                          ~BX ,
     Tb«e rece>r4       is Sil»e*\4    o£ o,*^ ^viclencfe
M*v, A4
 be5-V- 4be. ©>-P£icer olc4a'
 Co«^J«*cAr (K Scbne4v( 4%-s4 -W 5^bs4«-\v;vu«.4e
 belv^e.4 (pe4i4va^%*r^op:p5«2^r^4j Hncler in-Fluewae. c^1
 a^ 5ub&4<3i^C%. X*ss4&c public
 \i?v4^,3C.itca fi 4*© $f3.•_ |yclust©         WXV\oW4 ex crime being GF uJnV o£ Cer4«oroLf\
      Xo de4w
»v\4ef\Je.ns\f ol r«. beaf t^^ j p-tVi 41'©> W^r
 *jj«\4 o4 Cer4V@ro^i,

                                   P«UVgfc

pC^SS 4w                 Certificate of comRjaMce
    %- Oev/oA S4i4-F do CerVlfy 4Vs^4 4WvS *vio4K>.r\ is
\n c^^pii^^c^ VirW TJLA.e feuleiiq.1 Smce 4V\^l
^©4ion faiSeS 5cvbs4 L-e&v/^, 4x© £il«. W(Y4r £. 12>40§"




                                                    6c E*Hi6iT      i

AFFlOfWiT   TOR   AR.&&ST"
M STA';EOI: TEXAS                            §
                         ^                   § w                  AFFIDAVIT FOR ARREST
       COUNTY W Jteic^pJ.'                   §

       BEFORE Ml:, Hie undersigned authority, on this day personally appeared the undersigned Affiant who. after beina du'v
     sworn i;y mf:. on onlh slated:

                 iviy ti-mp. is wrr,w */A C
  Dallas Area Rapid Transit Police Department, arrested the suspect ("defendant). On the basis of the facts developec:
 during thft investigation of this case, it is believed that the above-listed suspect, on or about the date >:(
 .        C2*$L/S_           ._.. -00.4,, committed the offense of R>rc o'-CZ-Q Un.r* -I POQt^w\                                                  _" ,,',
 the followin;.| locution: 7e^ Au. c.i.s? r kCountv~~tpxas ~£ja„;*, -h'g
 complainant: ^^Z"./LT>:v:i?'./,?_ f 
MJ.-/?^jr^P.M.- £sr>^s^L^D

WHERB-ORK, Affiant request.1: that an arrest warrant be issued                              C ^t'O) "»o i/^v J>»«u^{l»<9 S>^*a>, *^
                                               V- /P Lol,0 y-W'd-   
                                                                               S>*S£>
Vckwg i*"* "*-•&*>                               C*^"*




:rr"6," o-* /***"-«^ *>~ ;*£. S**j^r,„*.
£\?>££s-jczj*_   £>/£•   Ci> c-** //°S'*£• -




                                                       &N
^loF53.



                                                                 AFFIDAVIT


      Came unto me this day Officer J. Stinson #185, aperson known to me and upon oath swears as follows;

      My name Officer J. Stinsbn#185,1 am p-vefc 4hb jj^e!^1J|tiav^ personal knowledge of the facts asserted
      below and am competent to testify to tho^e;facts.|;as|6rt{(he facts asserted below^are true and correct.
      Affiant, J. Stinson #185, is employed by,the DART BoliceiDepartment, and is presently assigned to the
      Patrol Division of said Department.               ;;•:'        •'{•';; .M;T; •;;•              .

     On 02-15-06 at 8:32 pm. dfcJJ: Stinson #185 attempted't|make contact with Stiff at the DART bus stop in the 700
     blk of Wood St.. due to Stiff loitering at several DABf ;.Busytopsv(100 S. Lamar St.. 200 S, Lamar St.. and 700
     Wood St.); not utilizing any DART services. Stinson notebpafthere was abus line-up at the bus stop at 700 Wood
     St., and that Stiff did not board any buses. Stinson also'nofeclMt•Stiff was staggering as he walked, as if he was
     under the influence of drugs or alcohol. Stinson atte'mpi^d;1b^ake!Entact.with Stiff and activated the patrol car's
     emergency lights and the spot light. Stiff started to'ruri abproxJ 10 feet west on Wood StJ. and then approx. 40 feet
     south on Market St., where officers were able to sto'p!himi-Stinson was in a marked patrol car, full police uniform
     and was instructing Stiff. ''STOP.ROLICE.STOP.'1: Stiff stated in a loud voice. "Why are.vou fackitto with me? I'm
     calling mv lawyer." Stiff said this statement i'ri'S public .place; where DART patrons were present across the street at
     the DART bus stop. Stinson:hoted that Stiff's pupils; werejrjjjated.'his speech was thick tonoued. and'Tiis movements
     were slow. Stinson placed Stiff under arrest•for:;E^din:6}:^fet-I^Detention. Public Intoxication, and Disorderly
     Conduct. Stiff had alarge black nylon zipper lsultca'seMJ|^pels^in:'his possession that he was pulling behind him
     as he ran from Stinson. Asearch incident to aaarrestlreVeaied^the following items in the black suitcase:
     $6000.00 in U.S. Currency W$100 bills and 26:$50:bilis)jfoiled; up in a white cotton sock;
     A5 liter cardboard container of Frahzia.Chardonnay wihe:|ji ]|i l:<
     Stinson noted that the wine box had doubie-side:d tape; under the handle as if it had been opened and then
     resealed. Stinson also noted-that the weight of the wineWas bhlyion one side of; the box and that the other half of
     the box felt solid; Stinson openedThe box of'wine, Iwhich: revealed an approx. 9 inch long by 6 inch long object
     wrapped in gray duck-tape.* Stinson knew this to be a; common wav^conceal narcotics. Stinson opened the taped
     package, which revealed alwhite plastic Walmart Bag ahb|!isibe.thatwas aclear zip-lock;baggie containing alarge
     amount of a white powder substance believed to be cdcaihel-jAlsoihside the Walmart bag was a small blue plastic
     bag containing several cream colored rocks believed 'tobe brack cocaine. Both items were field tested using N.I.K.
     test kit "G". which tested positive! for the presumptive;:;evidehca of cocaine. The wine box, the white powder
     substance believed to be cocaine :and the cream colored•rocks'believed to be crack cocaine were all seized as
     evidence. Asearch of Stiff's person also revealed.a'hiddemsewh.pocket in the crouch of Stiff's underwear, which
     contained the following items:         I;          I.".--';';
     $339.00 in U.S. Currency (1 $50 bill, 14$20 bills, ii.$5 bill.1 and4 $1 bills).
     An Alabama ID card #6115847 issued to a Devon StiffjB/MJb5'-23^75.;>              '. . :
     All the U.S. Currency ($6339.00) was seized and:pJacedsihlevidence 'drop box #4at DART PP. Stinson transported
     Stiff to the Dallas County Jailiwhere he was booked fbrRossesSiOii-of a Controlled Substance and Evading Arrest.
     Stinson weighed the white powder substance believed tabe^cbdaine; which weighed as follows:
     Without packaging: 1000 grams          ;           •7 .i:-;;;;;.;[•"]:;'!0\ '^•']
     With packaging: 1260.3grams            ! •'   • ' ^'•^l}^0M%'':'.•''[
     Total weight inside evidence bag: 1317.7 grams' -.-:E I W1M :l                                      ;
     Stinson also weighed the cream colored rocks believed totie crack cocaine, which1 weighed as follows:
     Without packaging: 12.9 grams                    • I; •;••,.. f-! ,;:i;:, ;i-ij'';                  i           -• .
     With packaging: 14.9 grams: '      i-        iv^: •''};€•!:il'jiMH                   •-•'''•'       '
     Total weight inside evidence bag: 55.7 grams • •'. :'t- -:"1 \;i; f\j



\
                                                     felltif:A •;                                                 ^-—
                             -J        ^             \
                                                           0
                             r->       ST
                                               o     s
                             T?
                             u         ^,„>
                                       a
                                               T^    (—i

                                       ?       J     c-


                                   _-/•——     "c^>
                                              7^     \


                                                     •V
                                                               ^

                                   "^
                                   >;
                                              -^
                                   p




                                                           O




                  L

y                      o


          *

                  CO   7^>



    O
          (7

                       o

    V/\

              O
    >                  7^
X

    o
                  >